DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0068428, cited in Applicant’s IDS).
Regarding Claims 1, 4, 5, 8, 9, 11-13, 16, and 17, Li teaches a glass fiber formed from the following composition (p. 4, [0038]):

    PNG
    media_image1.png
    319
    162
    media_image1.png
    Greyscale

The amounts of SiO2, Al2O3, CaO, MgO, Na2O, K2O, Li2O, and TiO2 fall within or overlap the claimed ranges.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
The composition further comprises at least one rare earth oxide in amounts of 1-15 wt% (p. 1, [0006]).  The rare earth oxide comprises at least one compound selected from a group which includes La2O3 and Y2O3.  It would have been obvious to one of ordinary skill in the art at the time of the invention to select either of these rare earth oxides or a combination of the two in amounts totaling 1-15 wt%, as they are expressly disclosed as being suitable for this purpose.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
Li does not expressly teach the claimed physical properties.  Nevertheless Li’s composition as applied above is identical to the claimed composition and will therefore intrinsically possess the claimed properties.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.
In the alternative, Li recognizes the importance of elastic modulus and tensile strength.  Elastic modulus may be controlled by varying the amount of SrO present in the composition (p. 7, [0058]), while tensile strength may be controlled by varying the amount of La2O3 (p. 3, [0028]).  Li does not disclose suitable values or ranges for these properties measured in accordance with the claimed method.  
Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the amounts of each of these compounds by routine experimentation in order to achieve a desirable elastic modulus and tensile strength corresponding to the claimed ranges.  Optimization would carry with it a reasonable expectation of success given Li’s clear instruction on how to control the claimed properties by varying the amounts of SrO and La2O3.  See MPEP 2144.05(II).
Li as applied above reads on Claims 1, 4, 5, 8, 9, 11-13, 16, and 17.  
Regarding Claim 2, Li’s composition contains none of the indicated compounds.  Therefore, each is present in the amount of 0 wt%.
Regarding Claims 6 and 14, the amounts disclosed at page 9, [0131]-[0143] include 10-16 wt% MgO, 0-5 wt% CaO, and 0 wt% SrO.  This is indicative of a MgO/(CaO+SrO) of 2 or more.  This overlaps the claimed range of greater than 2.1.
Regarding Claim 7 and 15, the composition may include 0 wt% B2O3.
Regarding Claim 10, Li does not teach a suitable fiberization temperature.  Nevertheless, Li as applied above results in a composition identical to that of the instant claims and will therefore intrinsically possess the claimed physical property.  See MPEP 2112.01.
Regarding Claim 18, Li’s examples illustrate a method wherein a molten glass composition was drawn through a center hole of a fiber drawing furnace into a cooling coil to form fibers (p. 22, [0247]).  
In the alternative, fibers used in warp yarns may be formed by attenuating (i.e. drawing) a plurality of molten glass streams from a spinner (p. 20, [0233]).  A glass fiber spinner is recognized in the art as having an orifice which shapes a molten glass composition.  Li teaches toward continuous processes (p. 20, [0229]).
Regarding Claim 19, Li teaches composites comprising the fibers described above and a polymeric resin (p. 21, [0239]).  
Regarding Claim 20, such composites are particularly useful in forming wind turbine blades (p. 15, [0206]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to Claim 1 above, further in view of Fujiwara et al. (US 2019/0315650; cited in prior Office action).
Regarding Claim 3, Li remains as applied to Claim 1 above.  Li’s composition comprises at least one rare earth oxide in amounts of 1-15 wt%.  The rare earth oxide comprises at least one compound selected from a group which includes La2O3 and Y2O3 (p. 9, [0144]).  Li does not teach Ta2O3 as claimed.
In the same field of endeavor, Fujiwara teaches a glass composition used to produce fillers in the form of fibers (p. 21-22, [0496]).  The composition comprises 50-75 wt% SiO2; 15-30 wt% Al2O3; 5-25 wt% MgO; and 0-4 wt% of a combination of Li2O, Na2O, and K2O (p. 18, [0405]-[0409]).  The composition may further include 0.1-10 wt% of CaO (p. 18, [0421]).  
The glass composition may further comprise an additional component selected from a group which includes La2O3 and Y2O3.  Other equivalent components include Ta2O3 (p. 21, [0485]).  These additional components are disclosed in parallel as equally suitable alternatives and are therefore recognized by the prior art as equivalents suitable for the same purpose.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the La2O3 and/or Y2O3 of Li with Ta2O3, as Fujiwara recognizes these additional components as equivalents, i.e. as additional metal oxides which may be included in compositions used to form glass fibers.  It is prima facie obvious to combine equivalent materials when the equivalence is recognized by the prior art.  See MPEP 2144.06.  This results in a composition comprising Ta2O3 in amounts of 0-15 wt% as suggested by Li at page 9, [0144], in combination with similar amounts of La2O3 and/or Y2O3.  Modification in this way reads on Claim 3.

Response to Arguments

Applicant's arguments filed 18 March 2021 have been fully considered but they are not persuasive.
Applicant argues that each of Li’s examples fall outside the scope of the claims.  Applicant concludes that because the reference’s examples fall outside the scope of the claims, Li fails to teach or suggest a composition having the particular combination of elements while also having the claimed properties.
Li’s broader disclosure includes embodiments which fall within or overlap all claimed ranges as indicated in the grounds of rejection above.  Li’s disclosure of examples falling outside the scope of the claims does not represent a teaching away from alternative embodiments.  A teaching contained in a reference’s broader disclosure may be relied upon despite not appearing in the reference’s examples.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP 2123.  
Applicant argues that Li does not disclose any composition identical or substantially identical to the claimed composition, and that there is no basis for asserting that the claimed elastic modulus and tensile strength are necessarily present.
Li as applied above teaches a composition made up of individual components chemically identical to those recited in the instant claims, in amounts which fall within or overlap the claimed ranges.  The portions of Li’s ranges falling within the scope of the claimed ranges suggest compositions based on identical components present in amounts identical to those recited in the instant claims.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.  
Applicant’s remarks note that Li’s examples illustrate ranges of elastic modulus and tensile strength values which overlap the claimed ranges.  This demonstrates that Li’s compositions generally possess properties comparable to those of the claimed composition, and create a reasonable expectation that compositions taught by Li falling within the scope of the claims will also possess physical properties falling within the scope of the claims.
Applicant argues that the Office failed to provide sufficient rationale to support the assertion that the claimed elastic modulus and tensile strength can be achieved by routine experimentation.  
Li places an emphasis on elastic modulus and tensile strength as evidenced by the fact that these properties are measured in the reference’s examples.  This answers the question of why one of ordinary skill in the art would seek to optimize elastic modulus and tensile strength.  
Li provides guidance on how to control elastic modulus at page 7, [0058].  This property may be controlled by adjusting the amount of SrO present in the composition.  Li also provides guidance on how to control tensile strength at page 3, [0028].  This property may be controlled by adjusting the amount of La2O3 in the composition.  This answers the question of how one of ordinary skill in the art would go about optimizing these properties.
Li’s examples illustrate ranges of elastic modulus and tensile strength which overlap the claimed ranges.  The elastic modulus of Li’s examples varies from 82-97.6 GPa.  Approximately 61.5% of this range falls within the claimed range of 88-115 GPa.  The tensile strength of Li’s examples varies from 3570-5503 MPa.  Approximately 57% of this range falls within the claimed range of at least 4400 MPa.  Thus, the majority of Li’s examples illustrate properties falling within the scope of the claims.  This creates a reasonable expectation that optimization of elastic modulus and tensile strength by following Li’s guidance with respect to the amounts of SrO and La2O3 would both be successful and would result in properties falling within the scope of the claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762